DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7-11, 13, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ghannam et al. (US 2011/0163866 A1) in view of Strohband et al. (US 2005/0231336 A1).
In regard to claim 1, Ghannam et al. discloses a method, comprising: 
determining an occupant location and orientation with respect to sunlight (see e.g. paragraph [0017]); 
determining an intensity and a direction of sunlight (see e.g. paragraph [0017]); and 
changing the tint of one or more portions of vehicle windows based on the occupant location and orientation and the intensity and direction of sunlight (see e.g. paragraph [0017]).
Ghannam et al. fails to disclose
determining an occupant type.
However, Strohband et al. discloses
determining an occupant type (see e.g. paragraph [0058]).
Given the teachings of Strohband et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Ghannam et al. with determining an occupant type.
Doing so would provide a means for changing the transmission according to the type of passenger.
In regard to claim 3, Ghannam et al. discloses the limitations as applied to claim 1 above, and 
wherein the location includes a location of a vehicle seat (see e.g. paragraph [0017] where it is noted that one or more passengers).
In regard to claim 7, Ghannam et al. discloses the limitations as applied to claim 1 above, and
wherein the direction of sunlight includes diffuse (see e.g. paragraph [0035] where it is noted that cloud coverage is considered).
In regard to claim 8, Ghannam et al. discloses the limitations as applied to claim 1 above, and
wherein changing the tint of one or more portions of vehicle windows includes changing the tint of one or more portions of a single window (see e.g. Figure 1 and paragraph [0017]).
In regard to claim 9, Ghannam et al. discloses the limitations as applied to claim 1 above, and
wherein changing the tint of one or more portions of vehicle windows is based on occupant locations and orientations of two or more occupants (see e.g. paragraph [0017]).
Ghannam et al. fails to disclose
changing the tint based on an occupant type.
However, Strohband et al. discloses
changing the tint based on occupant type (see e.g. paragraph [0058]).
Given the teachings of Strohband et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Ghannam et al. with changing the tint based on  an occupant type.
Doing so would provide a means for changing the transmission according to the type of passenger.
	In regard to claim 10, Ghannam et al. discloses the limitations as applied to claim 9 above, and
wherein one of the two or more occupants is operating the vehicle (see e.g. paragraph [0017]).
In regard to claim 11, Ghannam et al. discloses a computer apparatus, programmed to: 
determine an occupant location and orientation (see e.g. paragraph [0017]); 
determine intensity and direction of sunlight (see e.g. paragraph [0017]); and 
	change the tint of one or more portions of vehicle windows based on the occupant type, location and orientation and the intensity and direction of sunlight (see e.g. paragraph [0017]).
Ghannam et al. fails to disclose
determining an occupant type.
However, Strohband et al. discloses
determining an occupant type (see e.g. paragraph [0058]).
Given the teachings of Strohband et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Ghannam et al. with determining an occupant type.
Doing so would provide a means for changing the transmission according to the type of passenger.
In regard to claim 13, Ghannam et al. discloses the limitations as applied to claim 11 above, and 
wherein the location includes a location of a vehicle seat (see e.g. paragraph [0017] where it is noted that one or more passengers).
In regard to claim 17, Ghannam et al. discloses the limitations as applied to claim 11 above, and
wherein the direction of sunlight includes diffuse (see e.g. paragraph [0035] where it is noted that cloud coverage is considered).
In regard to claim 18, Ghannam et al. discloses the limitations as applied to claim 11 above, and
wherein changing the tint of one or more portions of vehicle windows includes changing the tint of one or more portions of a single window (see e.g. Figure 1 and paragraph [0017]).
In regard to claim 19, Ghannam et al. discloses the limitations as applied to claim 11 above, and
wherein changing the tint of one or more portions of vehicle windows is based on occupant locations and orientations of two or more occupants (see e.g. paragraph [0017]).
Ghannam et al. fails to disclose
changing the tint based on an occupant type.
However, Strohband et al. discloses
changing the tint based on occupant type (see e.g. paragraph [0058]).
Given the teachings of Strohband et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Ghannam et al. with changing the tint based on  an occupant type.
Doing so would provide a means for changing the transmission according to the type of passenger.
In regard to claim 20, Ghannam et al. discloses the limitations as applied to claim 9 above, and
wherein one of the two or more occupants is operating the vehicle (see e.g. paragraph [0017]).

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ghannam et al. (US 2011/0163866 A1) in view of Strohband et al. (US 2005/0231336 A1) and further in view of Winkler et al. (US 2008/0281493 A1).
In regard to claim 2, Ghannam et al. discloses the limitations as applied to claim 1 above, but fails to disclose 
wherein the occupant type includes adult, child and infant.
However, Strohband et al. discloses where the occupant type includes adult and child (see e.g. paragraph [0058]).
Given the teachings of Strohband et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Ghannam et al. with where the occupant type includes adult and child.
Doing so would allow for more appropriate shading based on the occupant type.
Ghannam et al., in view of Strohband et al., fails to disclose
where the occupant type includes infant.
However, Winkler et al. discloses
where the occupant type includes infant (see e.g. paragraph [0017]).
Given the teachings of Winkler et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Ghannam et al., in view of Strohband et al. with where the occupant type includes infant.
Doing so would allow for more appropriate shading based on the occupant type.
In regard to claim 12, Ghannam et al. discloses the limitations as applied to claim 11 above, but fails to disclose 
wherein the occupant type includes adult, child and infant.
However, Strohband et al. discloses where the occupant type includes adult and child (see e.g. paragraph [0058]).
Given the teachings of Strohband et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Ghannam et al. with where the occupant type includes adult and child.
Doing so would allow for more appropriate shading based on the occupant type.
Ghannam et al., in view of Strohband et al., fails to disclose
where the occupant type includes infant.
However, Winkler et al. discloses
where the occupant type includes infant (see e.g. paragraph [0017]).
Given the teachings of Winkler et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Ghannam et al., in view of Strohband et al., with where the occupant type includes infant.
Doing so would allow for more appropriate shading based on the occupant type.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ghannam et al. (US 2011/0163866 A1) in view of Strohband et al. (US 2005/0231336 A1) and further in view of  Villeminey (US 2009/0243325 A1).
In regard to claim 4, Ghannam et al., in view of Strohband et al., discloses the limitations as applied to claim 3 above but fails to disclose
wherein the location of the vehicle seat includes front, back and third row.
However, Villeminey discloses
wherein the location of the vehicle seat includes front, back and third row (see e.g. paragraph [0017]).
Given the teachings of Villeminey, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Ghannam et al., in view of Strohband et al., with wherein the location of the vehicle seat includes front, back and third row.
Doing so would provide sun protection to all locations of the vehicle.
In regard to claim 14, Ghannam et al., in view of Strohband et al., discloses the limitations as applied to claim 13 above but fails to disclose
wherein the location of the vehicle seat includes front, back and third row.
However, Villeminey discloses
wherein the location of the vehicle seat includes front, back and third row (see e.g. paragraph [0017]).
Given the teachings of Villeminey, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Ghannam et al., in view of Strohband et al., with wherein the location of the vehicle seat includes front, back and third row.
Doing so would provide sun protection to all locations of the vehicle.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ghannam et al. (US 2011/0163866 A1) in view of Strohband et al. (US 2005/0231336 A1) and further in view of  Bonk et al. (US 2016/0101710 A1).
In regard to claim 5, Ghannam et al., in view of Strohband et al., discloses the limitations as applied to claim 1 above,  but fails to disclose
wherein the orientation includes reclined and reversed.
However, Bonk et al. discloses
wherein the orientation includes reclined and reversed (see e.g. paragraphs [0032] and [0041]).
Given the teachings of Bonk et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Ghannam et al., in view of Strohband et al., with wherein the orientation includes reclined and reversed.
Doing so would provide sun protection to all locations/positions of passengers in the vehicle.
In regard to claim 15, Ghannam et al., in view of Strohband et al., discloses the limitations as applied to claim 11 above,  but fails to disclose
wherein the orientation includes reclined and reversed.
However, Bonk et al. discloses
wherein the orientation includes reclined and reversed (see e.g. paragraphs [0032] and [0041]).
Given the teachings of Bonk et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Ghannam et al., in view of Strohband et al., with wherein the orientation includes reclined and reversed.
Doing so would provide sun protection to all locations/positions of passengers in the vehicle.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ghannam et al. (US 2011/0163866 A1) in view of Strohband et al. (US 2005/0231336 A1) and further in view of  Caruso (US 2013/0009049 A1).
In regard to claim 6, Ghannam et al., in view of Strohband et al., discloses the limitations as applied to claim 1, but fails to disclose	
wherein the intensity of sunlight includes solar irradiance in watts/cm2.
However, Caruso discloses (see e.g. paragraph [0027]):
wherein the intensity of sunlight includes solar irradiance in watts/cm2.
Given the teaching of Caruso, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Ghannam et al., in view of Strohband et al., with wherein the intensity of sunlight includes solar irradiance in watts/cm2.
Doing so would provide a commonly used measurement of irradiance.
In regard to claim 16, Ghannam et al., in view of Strohband et al., discloses the limitations as applied to claim 11, but fails to disclose	
wherein the intensity of sunlight includes solar irradiance in watts/cm2.
However, Caruso discloses (see e.g. paragraph [0027]):
wherein the intensity of sunlight includes solar irradiance in watts/cm2.
Given the teaching of Caruso, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Ghannam et al., in view of Strohband et al., with wherein the intensity of sunlight includes solar irradiance in watts/cm2.
Doing so would provide a commonly used measurement of irradiance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA M MERLIN whose telephone number is (571)270-3207. The examiner can normally be reached Monday-Thursday 7:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M MERLIN/Primary Examiner, Art Unit 2871